Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 and 13 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al (US 2018/0148557).
With regards to claim 1, McGrath teaches an energy converting film (paragraphs 5 – 10, 58, 61 and 63) comprising a polymer component (paragraphs 5 – 10 and 58) and a susceptor component at least partially distributed in the polymer component (paragraphs 5 – 10 and 58).
With regards to claim 2, the teachings of McGrath are presented above. Additionally McGrath teaches that the polymer component comprises a thermoplastic polymer, a thermoset polymer or a mixture thereof (paragraphs 19).
With regards to claim 3, the teachings of McGrath are presented above. Additionally McGrath teaches that the thermoplastic polymer is a polyetherimide, polyacrylate, polymethacrylate or polystyrene (paragraph 61).
With regards to claim 4, the teachings of McGrath are presented above. Additionally McGrath teaches that the thermoset polymer is a polyethylene terephthalate (paragraphs 22 and 23).
With regards to claim 5, the teachings of McGrath are presented above. Additionally McGrath teaches that the polymer component of the energy converting film comprises a polyester (paragraph 63).
With regards to claims 6 and 7, the teachings of McGrath are presented above. Additionally McGrath teaches that the susceptor component comprises an electrically polarizable material such as carbon, metals, metal coated polymer and other metallic entities (paragraph 49) which would be considered electrically-conductive material.
With regards to claim 8, the teachings of McGrath are presented above. Additionally McGrath teaches that the metal comprises an alloy (paragraphs 32 and 34).
With regards to claim 9, the teachings of McGrath are presented above. Additionally McGrath teaches that the carbon comprises a conductive carbon (paragraph 49).
With regards to claim 13, the teachings of McGrath are presented above. Additionally McGrath teaches that the plastic is a polar plastic (paragraph 28).
With regards to claim 14, the teachings of McGrath are presented above. Additionally McGrath teaches that the polar plastic is a polyamides, polycarbonate or a PMMA (paragraphs 28 and 30).
With regards to claim 15, the teachings of McGrath are presented above. Additionally McGrath teaches that the susceptor component comprises a particles or fibers (paragraph 59).
With regards to claim 16, the teachings of McGrath are presented above. Additionally McGrath teaches that the largest diameter of the particle or fiber is independently in a range from about 10 nm to about 25 micrometer (paragraph 59).
With regards to claims 17 and 18, the teachings of McGrath are presented above. Additionally McGrath teaches that the susceptor component is configured to generate heat upon exposure to a frequency in a range from about 200 KHz to about 10 MHz (paragraph 60).
With regards to claim 19, the teachings of McGrath are presented above. Additionally McGrath teaches that the susceptor component is in a range from about 0.1 wt% to about 80 wt% of the energy converting film (paragraphs 16, 61 and 63).

Claim(s) 1, 7, 8, 10, 11, 20 - 27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson Jr. (US 2004/0099659).
With regards to claim 1, Johnson Jr. teaches an energy converting film (paragraphs 94, 95, 244 and 245) comprising a polymer component (paragraphs 244 and 245) and a susceptor component at least partially distributed in the polymer component (paragraphs 95, 244 and 245).
With regards to claims 7, 8, 10 and 11, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the susceptor component comprises a metal that comprises a 400 series stainless steel (paragraphs 283).
With regards to claim 20, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches a welded product of the energy converting film (paragraphs 242, 246, 250 and 251).
With regards to claim 21, the teachings of Johnson Jr. are presented above. Johnson Jr. teaches a weldable assembly (paragraphs 245 and 246) comprising a first polymeric film (Figure 8 items 24, 28 and 30) an optional second polymeric film (Figure 8 items 24, 28 and 30) and the energy converting film where the energy converting film is in contact with the first and second polymeric film (Figure 8 item 27, paragraphs 94, 95, 244 and 245).
With regards to claim 22, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the first and second polymeric film comprises a polyolefin (paragraph 245). 
With regards to claim 23, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the first and second polymeric film are multi-layer structures (Figure 8 items 24, 28 and 30).
With regards to claim 24, Johnson Jr. discloses a method of making a weldable assembly (paragraphs 242 and 245 – 252) comprising:
Contacting the first polymeric film and the second polymeric film with the energy converting film (as seen in Figure 8, paragraph 245)
Exposing the first polymeric film, the second polymeric film and the energy converting film to a source of electromagnetic radiation (paragraphs 242 and 243)
Welding the energy converting film to the first polymeric film and the second polymeric film (paragraphs 242, 243 and 252).
With regards to claim 25, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that a peel test is performed on the weldable assembly (Figure 14, 
With regards to claim 26, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the method comprises compressing the energy converting film between the first polymeric film and the second polymeric film (paragraph 248).
With regards to claim 27, the teachings of Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the welding comprises using an induction welder comprising an induction coil (paragraphs 242, 247 and 255).
With regards to claim 31, the teachings of Johnson Jr. are presented above. Additionally Johnson teaches that, when contacting the first polymeric film and the second polymeric film with the energy converting film comprises overlaying a portion of the first polymeric film and the second polymeric film to form an intersection therebetween (paragraphs 245 and 246, as seen in Figures 8 and 10) and applying the energy converting film over the intersection (paragraphs 242 and 250).

Claim(s) 1, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthold et al (US 2015/0298441).
With regards to claim 1, Berthold teaches an energy converting film (paragraphs 17 - 20) comprising a polymer component (paragraphs 17 and 18) and a susceptor component at least partially distributed in the polymer component (paragraphs 17 and 18).
With regards to claims 7 and 12, the teachings of Berthold are presented above. Additionally Berthold teaches that the susceptor component comprises a ceramic that is silicon carbide (paragraphs 21).

Claim(s) 1, 21, 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmgren et al (US Patent 6,045,648).
With regards to claim 1, Palmgren teaches an energy converting film (column 5 lines 25 – 29 and column 26 lines 14 - 37) comprising a polymer component (column 26 lines 14 - 37) and a susceptor component at least partially distributed in the polymer component (column 5 lines 25 – 29 and column 26 lines 14 - 37).
With regards to claim 21, the teachings of Palmgren are presented above. Palmgren teaches a weldable assembly (column 26 lines 29 - 51) comprising a first polymeric film (column 26 lines 29 - 51) an optional second polymeric film (column 26 lines 29 - 51) and the energy converting film where the energy converting film is in contact with the first and second polymeric film (column 5 lines 25 – 29 and column 26 lines 14 - 37).
With regards to claim 24, Palmgren discloses a method of making a weldable assembly (column 16 lines 15 – 31 and column 26 lines 29 - 51) comprising:
Contacting the first polymeric film and the second polymeric film with the energy converting film (column 26 lines 29 - 51)
Exposing the first polymeric film, the second polymeric film and the energy converting film to a source of electromagnetic radiation (column 16 lines 15 - 31)
Welding the energy converting film to the first polymeric film and the second polymeric film (column 26 lines 29 - 51).
With regards to claim 27, the teachings of Palmgren are presented above. Additionally Palmgren teaches that the welding comprises using an induction welder comprising an induction coil (column 16 lines 15 – 31 and column 26 lines 29 - 51).
With regards to claim 28, the teachings of Palmgren are presented above. Additionally Palmgren teaches that the induction welder is located proximate to an exterior surface of a tubular and the energy converting film is located proximate to an interior surface of the tubular assembly (column 16 lines 15 – 31 and column 26 lines 29 - 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 2004/0099659) in view of Anderson et al (US 2002/0157785).
With regards to claim 29, the teachings of Johnson Jr. are presented above. Johnson Jr. fails to explicitly disclose that the first and second polymeric films are joined by a lap weld, a butt weld or a prayer weld.
Anderson discloses a method for joining thermoplastic composite sandwich panels with thermoplastic welds made without autoclave processing of the joint (Abstract, paragraph 24), in the same field of endeavor as Johnson Jr., where Anderson discloses that the first and second polymeric films are butt welded (paragraph 122). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed a butt weld in Johnson Jr’s method, as suggested by Anderson. The rationale being that, as stated by Anderson, it would have provided a cost efficient method of manufacturing composites by eliminating expensive and complicated mechanical and adhesive bonding processes (paragraphs 23 and 24).
With regards to claim 30, the teachings of Johnson Jr. and Anderson are presented above. Additionally Anderson teaches that the first and second polymeric films are free of a void therebetween (paragraphs 24, 104, 105 and 122).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746